Citation Nr: 1420740	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-48 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to May 20, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1967 to August 1967 and from May 1968 to December 1969.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Hartford, Connecticut, Regional Office (RO) which, in pertinent part, tacitly reopened and granted the Veteran's claim of entitlement to service connection for PTSD; assigned a 100 percent evaluation for that disability; and effectuated the award as of May 20, 2008.  In August 2010, the Veteran was afforded a hearing before a VA decision review officer (DRO).  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran asserts that the award of service connection for PTSD should be effectuated as of May 20, 2007, a date one year prior to the RO's receipt of his application to reopen his claim of entitlement to service connection as the award was made under the provision of a liberalizing law.  

In his December 2009 notice of disagreement (NOD), the Veteran advanced that the 1988 rating decision denying service connection for PTSD was clearly and unmistakably erroneous.  The issue of whether the December 1988 rating decision denying service connection for PTSD was clearly and unmistakably erroneous has not been adjudicated.  That issue is inextricably intertwined with the certified issue of the Veteran's entitlement to an earlier effective date for the award of service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the December 1988 rating decision denying service connection for PTSD was clearly and unmistakably erroneous.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to the issue.  

2.  Then readjudicate the issue of an effective date prior to May 20, 2008, for the award of service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

